DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  Multiple periods in the claims {a. should be a), b. should be b), c. should be c)} (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentak (US 2013/0231740).
Regarding claims 1-7, 11, 13-15-18 and 20:  Mentak (US ‘740) discloses materials for intraocular lenses (IOLs) [abstract], wherein Example 4 [Ex. 4; 0040-0044; Table 1, Ex. 4] prepares an IOL from a composition comprising 70 wt% BA (benzyl acrylate; 162.18 g/mol), 27 wt% HEA (hydroxyethyl acrylate; 116.11 g/mol), 3 wt% EGDM (ethyleneglycol dimethacrylate; 198.22 g/mol) {corresponding to a molar ratio of (HEA+EGDM):BA of 36:64} and 0.3 wt% MEB (2-(2’-methacryloxy-5’-methylphenyl)benzotriazole, UV absorber [0038]); the resulting lens has a refractive index (RI) of 1.5241, an equilibrium water content (EWC) of 9% and a glass transition temperature (Tg) of 10 oC [Ex. 4; 0040-0044; Table 1, Ex. 4].  Mentak (US ‘740) discloses equilibrium water contents of about 4 to about 8 wt% [0012].  Mentak (US ‘740) 
Mentak (US ‘740) does not disclose Ex. 4 having a ratio of (HEA+EGDM):BA of 40:60 to 45:55.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
The claimed effects and physical properties, i.e. a refractive index (RI) of 1.49-1.54 at 35 oC, a water content of 5 to 8 wt% at 35 oC, a glass transition temperature (Tg) of 20-35 oC, and n = vwnw + (1-vw)np [instant claim 1]; an elongation at break that is more than 180% and a breaking strength more than 2.5 MPa [instant claim 7];  a refractive index (RI) of 1.49-1.53 at 35 oC [instant claim 15]; a refractive index (RI) of 1.50-1.52 at 35 oC [instant claim 16]; a glass transition temperature (Tg) of 20-55 oC [instant claim 20], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 17-18:  Mentak (US ‘740) discloses 2-hydroxyethylmethacryllate [0036] and phenoxyethyl acrylate [0037].

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mentak (US 2013/0231740) as applied to claim 1 above, and further in view of York (US 5,008,102).
Regarding claims 8-10:  Mentak (US ‘740) discloses the basic claimed material [as set forth above with respect to claim 1]; wherein Mentak (US 2013/0231740) discloses UV light absorbers [0039].
Mentak (US ‘740) does not disclose short wavelength visible light absorbers, such as fluorescein.  However, York (US ‘102) discloses IOLs containing fluorescein as a short wavelength visible light absorber [abstract; 1:12-60], wherein fluorescein is applied to the lens as a coating and/or impregnated into the lens [2:59-3:10].  Mentak (US ‘740) and York (US ‘102) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of IOLs.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined fluorescein, as taught by York (US ‘102) in the invention of Mentak (US ‘740), and would have been motivated to do so since York (US ‘102) suggests fluorescein as a short wavelength visible light absorber [abstract; 1:12-60; 2:25-33].
Note:  Note: claim 10 further defines species of the photosensitizer recited in claim 8.  However, as claimed, such species only further define the genus of the optional photosensitizer.

Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive. The rejection of claims based upon Mentak (US 2013/0231740) is maintained.
Mentak (US 2013/0231740) was relied on for disclosing materials for intraocular lenses (IOLs) [abstract].  Mentak (US ‘740) discloses equilibrium water contents of about 4 to about 8 wt% [0012].  Mentak (US ‘740) discloses hydrophobic monomers in an amount 35-80 wt% prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05]. See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].  The reference must be considered for all that it discloses and must not be limited to preferred embodiments [see MPEP 2123].
In response to applicant's argument that the hydrophilic:hydrophobic acrylate molar ratio of 40:60 to 45:55 affords improved strength, lubricity and flexibility, as well as no glistening, no calcification and no protein deposition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants can rebut a prima facie case of obvious-ness based on overlapping ranges by showing the crit-icality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other vari-able within the claims. . . . In such a situation, the applicant must show that the particular range is criti-cal, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unex-pected results [see MPEP 2144.05].
In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].
Objective evidence which must be factually sup-ported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) [see MPEP 716.01(c)].

York (US 5,008,102) was relied on for disclosing IOLs containing fluorescein as a short wavelength visible light absorber [abstract; 1:12-60], wherein fluorescein is applied to the lens as a coating and/or impregnated into the lens [2:59-3:10].  The incorporation of the fluorescein can be done during the manufacture of the lens [2:39-64].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fluorescent agent and/or photosensitizer is permanently fixed on the copolymer material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767